Exhibit 10.1
EXECUTION COPY
January 13, 2009
Carol Bartz
701 First Avenue
Sunnyvale, CA 94089
Dear Carol:
On behalf of Yahoo! Inc. (the “Company”), I am pleased to offer you the position
of Chief Executive Officer of the Company, reporting to the Company’s Board of
Directors (the “Board”), with the authority and duties set forth in the
Company’s By-laws. You will be appointed to the Board upon your commencement of
employment and, subject to legal limitations, the Board will nominate you for
reelection to the Board on an ongoing basis during the Term (as defined below)
when your then term as a director expires. For purposes of this letter agreement
(this “Agreement”), your first day of work at the Company, which shall be
January 13, 2009, will be considered your “Employment Start Date”. Your
employment with the Company will be subject to the terms of this Agreement for
the period ending December 31, 2012 (the period commencing on your Employment
Start Date and ending December 31, 2012, the “Term”) unless extended by the
mutual written agreement of the Company and you or terminated earlier as
provided herein. Notwithstanding the foregoing, certain provisions of this
Agreement, as provided herein or implied by their terms (including but not
limited to the Proprietary Agreement (as defined below)), will survive any
termination of the Term or your employment. Certain terms used herein are
defined in Appendix A hereto.
1. Compensation. Your starting annual base salary will be at the rate of one
million dollars ($1,000,000) per annum, less applicable taxes and withholdings,
paid in accordance with the Company’s normal payroll practices and subject to
annual review for increase (“Base Salary”). You will also be eligible to receive
an annual target bonus of two hundred percent (200%) of your annual Base Salary
(“Target Bonus”) to be determined by the Compensation Committee of the Board
(the “Compensation Committee”) in its discretion based on your performance and
the Company’s performance for the relevant year. The bonus program will have a
maximum bonus of two (2) times the annual Target Bonus. To the extent that the
Company adopts a bonus program subject to Code Section 162(m), your bonus will
be part of that program. Any bonus payment will be subject to applicable taxes
and withholdings. To qualify for the bonus, you must remain continuously
employed with the Company through the date that any bonus is approved by the
Compensation Committee, subject to the provisions of this Agreement and the
program. Bonuses, except as otherwise provided in any bonus or other plan
adopted by the Compensation Committee, will be paid in the calendar year next
following the fiscal year for which it is earned.
2. Inducement Stock Option Grant. As a part of the Company team, we strongly
believe that ownership of the Company by our employees is an important factor to
our success. Therefore, as part of your compensation, the Compensation Committee
will grant you at its next scheduled meeting at which equity grants are to be
made (currently scheduled for January 30, 2009) (the “Grant Meeting”) an option
to purchase five million (5,000,000) shares of the Company’s common stock (the
“Inducement Option”). The per share exercise price for the

1



--------------------------------------------------------------------------------



 



Inducement Option will be the fair market value of a share of the Company’s
common stock on the date of grant as determined by the Compensation Committee.
The Inducement Option will be issued under, and be subject to, the terms and
conditions of the Company’s 1995 Stock Plan, as amended (the “Plan”), and, to
the extent not inconsistent herewith, the applicable notice of stock option
grant and stock option agreement (including the price and share number
adjustments therein). Vesting of the Inducement Option is contingent on your
continued employment with the Company through each vesting date. The Inducement
Option shall be exercisable for seven (7) years from the date of grant, subject
to earlier termination as provided herein, in the Plan and the applicable notice
of stock option grant and stock option agreement.
     Except as otherwise provided herein, the shares subject to the Inducement
Option will vest based on the attainment of average closing prices for the
Company’s common stock as reported on the NASDAQ Global Select Market, or, if
the Company’s common stock is no longer traded on the NASDAQ Global Select
Market, the principal market on which the Company’s common stock is traded (the
“Market”) for twenty (20) consecutive trading days after the Grant Meeting and
prior to January 1, 2013 (or, if a Change in Control occurs prior to January 1,
2013, the price of the Company’s common stock on the Market immediately
preceding the closing of the Change in Control (the “Change In Control Price”),
even if such price is not maintained for twenty (20) consecutive trading days)
(in either case, the “Average Price”) as follows: (i) one third (1/3) (equal to
1,666,667 shares) if the Average Price is equal to or greater than one hundred
and fifty percent (150%) of the exercise price; (ii) an additional one sixth
(1/6) (equal to 833,333 shares) if the Average Price is equal to or greater than
one hundred and seventy-five percent (175%) of the exercise price; (iii) an
additional one sixth (1/6) (equal to 833,334 shares) if the Average Price is
equal to or greater than two hundred percent (200%) of the exercise price;
(iv) an additional one twelfth (1/12) (equal to 416,666 shares) if the Average
Price is equal to or greater than two hundred and twenty-five percent (225%) of
the exercise price; (v) an additional one twelfth (1/12) (equal to 416,666
shares) if the Average Price is equal to or greater than two hundred and fifty
percent (250%) of the exercise price; and (vi) an additional one sixth (1/6)
(equal to 833,334 shares) if the Average Price is equal to or greater than three
hundred percent (300%) of the exercise price (each such target price level shall
be referred to as a “Vesting Level”). Furthermore, if: (i) an Open In
Contemplation Event exists on December 31, 2012 as a result of a CIC Agreement
entered into while you were employed by the Company; (ii) the related Change in
Control contemplated by the CIC Agreement closes on or after January 1, 2013;
and (iii) you are employed by the Company on the date of such closing or you
were terminated by the Company without Cause or for Disability, you terminate
for Good Reason or your employment is terminated as a result of your death
between the signing of the CIC Agreement and closing of such related Change in
Control, a special measurement of the Average Price shall be made based on the
price of the Company’s common stock on the Market immediately preceding the
closing of the Change in Control contemplated by the CIC Agreement, and, if an
additional Vesting Level is attained, an additional portion of the Inducement
Option shall vest at such time. If your employment terminates for any reason
other than as specified above before the closing of the related Change in
Control, or, if the obligation to close the Change in Control under the CIC
Agreement terminates, the special measurement will not apply. Furthermore, the
special measurement will be the only vesting measurement of the Inducement
Option on or after January 1, 2013. Each Vesting Level will be equitably
adjusted by the Compensation Committee at the same time as adjustments are made
in

2



--------------------------------------------------------------------------------



 



accordance with Section 16 of the Plan with regard to “Adjustments Upon Change
in Capitalization, Corporate Transactions” in a manner similar to and subject to
the same requirements as the exercise price under Section 16 of the Plan.
Vesting shall occur only one time at each applicable Vesting Level.
     The stock option grant agreement and notice of stock option grant will be
substantially in the forms currently used under the Plan and filed with the
Securities and Exchange Commission, as modified for the provisions hereof.
Shares received upon the exercise of the Inducement Option must be held until
January 1, 2013, except in the event of your earlier death or at or after a
Change in Control.
3. Make-Up Grant. As a result of the forfeiture of equity grants and
post-employment medical coverage at your current employer, the Compensation
Committee will grant you at the Grant Meeting makeup equity (the “Make-Up Equity
Grant”) and cash (“Make-Up Cash”) with an aggregate grant date value equal to
ten million dollars ($10 million), payable twenty-five percent (25%) in cash and
seventy-five percent (75%) in restricted stock measured based on the closing
price of the Company’s common stock as of the grant date. The Make-Up Equity
Grant will vest, and the Make-Up Cash will vest and be settled, in equal and
proportionate quarterly installments during 2009 (with the final vesting on
December 26, 2009) with payment of the cash within three (3) days of vesting.
     The Make-Up Equity Grant and Make-Up Cash shall be subject to clawback
(based on the closing price of the Company’s common stock at the time of vesting
with respect to the Make-Up Equity Grant) if you are terminated by the Company
for Cause or you terminate without Good Reason as follows: (i) one hundred
percent (100%) if such termination occurs during 2009; (ii) seventy-five percent
(75%) if such termination occurs during 2010; (iii) fifty percent (50%) if such
termination occurs during 2011; and (iv) twenty-five percent (25%) if such
termination occurs during 2012. Notwithstanding the foregoing, the clawback will
only apply to the net after tax amount received by you (based on the full amount
received by you, reduced by the shares and cash utilized to cover withholding or
otherwise used by you to pay federal, state and local income tax obligations),
except that in the first year of employment it shall include all amounts. In all
other cases, there shall be no clawback.
     The Make-Up Equity Grant restricted stock will be entitled to any dividends
paid, provided that any cash dividends and any dividends of property payable
with regard to unvested restricted stock shall remain forfeitable on the same
basis as the restricted stock, and cash dividends will be paid out immediately
following vesting. The Make-Up Equity Grant will be adjusted by the Compensation
Committee at the same time as adjustments are made in accordance with Section 16
of the Plan with regard to “Adjustments Upon Change in Capitalization, Corporate
Transactions” in a manner similar to and subject to the same requirements under
Section 16 of the Plan. The Make-Up Equity Grant will be substantially in the
form currently used by the Company and filed with the Securities and Exchange
Commission for restricted stock grants, as modified for the provisions hereof.
4. Annual Grants. You shall be granted annual equity grants, with due regard for
your position, at such time as grants are generally made to other senior
executives of the Company, the amount and term of such grants being in the sole
discretion of the Compensation Committee.

3



--------------------------------------------------------------------------------



 



It is currently contemplated that the 2009 grants will be made in February 2009
and the Company will recommend a grant to you at that time of a grant date value
of approximately eight million dollars ($8 million) based on the methodology
utilized by the Company to value grants. Such annual grants shall be subject to
the same terms and conditions as the standard awards generally granted to other
senior executives, except as otherwise provided herein, and made when awards are
generally made to other senior executives.
5. Benefits.
     (a) Benefits. You will be eligible to participate in the benefit package
available to senior Company executives upon satisfying eligibility conditions,
including health insurance benefits (medical, dental and vision), life
insurance, short term and long term disability, the Employee Stock Purchase
Plan, 401(k) Plan, and Flexible Spending Plan (Healthcare Reimbursement Account
and/or Dependent Care Reimbursement Account). Please refer to benefit plan
documents for eligibility. Of course, the Company may change its benefits at any
time. You will also be entitled to Post-Employment Health Coverage.
     The Company will reimburse you for reasonable business expenses incurred in
connection with your employment, upon presentation of appropriate documentation,
in accordance with the Company’s expense reimbursement policies and you will be
eligible to participate in the travel policy established by the Company
generally for its senior management. The Company will also pay your legal,
financial and other advisory fees incurred in connection with negotiating this
Agreement up to a maximum of one hundred and fifty thousand dollars ($150,000)
(based on your attorneys’ and advisors’ normal time charges).
     (b) Paid Time Off.  You will be entitled to four (4) weeks of vacation per
year in accordance with the Company’s vacation policy, including as to usage,
carryover and payment for unused vacation. In addition, the Company currently
provides eligible employees with ten (10) paid holidays and two (2) personal
floating holidays each year.
6. Termination of Employment. If your employment under this Agreement
terminates, the provisions below will apply.
     The Company may terminate your employment with or without Cause or for
Disability. You may terminate your employment with or without Good Reason. Your
employment will terminate upon your death, and your employment under the terms
of this Agreement will terminate on December 31, 2012 (“Expiration”), unless you
and the Company agree otherwise in writing or a Limited Automatic Extension
occurs (in which case your employment under the terms of this Agreement will
automatically terminate on the Extended Expiration Date, unless you and the
Company agree otherwise in writing). Any continuation of employment after
Expiration shall not be subject to the terms of this Agreement other than the
provisions for Post-Employment Health Coverage, Section 6 (as specifically
provided herein) and Sections 8 through 16 hereof, except to the extent
otherwise agreed in writing. You shall, on a termination of employment, have the
right to receive the termination benefits set forth below and continuation of
your rights to indemnification and director’s and officer’s liability insurance
with regard to your prior service with the Company, but no other rights to
receive any amounts from

4



--------------------------------------------------------------------------------



 



the Company or its affiliates. Termination of employment at or after Expiration
shall not be treated as a termination without Cause or a termination for Good
Reason, except to the extent specifically provided in this Section 6. Any equity
grants made after Expiration shall not be subject to the provisions of this
Agreement, provided that equity grants made prior to Expiration shall continue
to be subject to the terms hereof.
     Receipt on termination of employment (whether before or after Expiration)
of any amounts, benefits or additional vesting or extended exercise periods
(other than under equity awards granted after Expiration) beyond the Accrued
Amounts and amounts, benefits, additional vesting or extended exercise periods
which otherwise would be received on a termination by you without Good Reason
(the “Standard Benefits”) shall require you to execute and deliver to the
Company (with the period to revoke expiring without your revocation) within
sixty (60) days of such termination a release in the form annexed hereto as
Exhibit A (with such changes therein as reasonably requested by the Company to
protect the enforceability of the release and the intent thereof) (the
“Release”) and compliance with the last sentence of this paragraph. No amounts
other than the Accrued Amounts and the Standard Benefits shall be paid prior to
the effectiveness of the Release and no amounts that are “nonqualified deferred
compensation” within the meaning of Section 409A shall be paid prior to the
sixtieth (60th) day following termination of employment, except as provided
below. To the extent due on or prior to such sixtieth (60th) day, such amounts
shall be paid on the sixtieth (60th) day, provided that the Make-Up Cash shall
be paid, to the extent not previously vested and paid, on the first business day
after the effectiveness of the Release. Upon any termination of employment, you
shall promptly resign from the Board and all officerships, directorships or
fiduciary positions with the Company and its affiliates.
     Notwithstanding anything else herein, the timing of distributions of any
“nonqualified deferred compensation” (within the meaning of Section 409A) that
is part of the annual grants shall be set by the Compensation Committee at the
time of the annual grants as part of the grant, and the provisions herein with
regard to having the benefit of more favorable provisions of similar standard
grants generally made to other senior executives or under the Change of Control
Severance Plan or similar plan generally for senior executives shall not apply
to equity awards that constitute “nonqualified deferred compensation” (within
the meaning of Section 409A) to the extent necessary to avoid adverse taxation
under Section 409A.
     You shall receive the following amounts on a termination of employment
prior to Expiration or, if applicable, at or prior to the Extended Expiration
Date:
     (a) Death, Disability, Termination Without Cause or Good Reason
Termination.
          (i) Accrued Amounts.
          (ii) Pro Rata Bonus.
          (iii) The Make-Up Equity Grant and Make-Up Cash shall fully vest and
cease to be subject to clawback and the Make-Up Cash shall be paid, to the
extent not previously vested and paid on the first business day after the
effectiveness of a Release.

5



--------------------------------------------------------------------------------



 



          (iv) Pro Rata Treatment of the Inducement Option.
          (v) Any equity grants made during the Term (other than the Make-Up
Equity Grant and the Inducement Option) will be treated in accordance with their
terms and as follows: (A) any vested options shall be exercisable during the
applicable Exercise Period; and (B) any grants with time-based vesting criteria
shall vest as provided in the applicable grant but at a minimum, pro rata (based
on the relative number of months you were employed by the Company during the
vesting measurement period to the number of months in the vesting measurement
period) with any applicable performance-based vesting criteria for any open
periods being established in the equity grant by the Compensation Committee as
either remaining open until actual results are determined or paid at target,
provided that with regard to the 2009 annual grant you shall be treated as
having an additional twelve (12) months of employment in calculating the pro
rata amount. Other than with regard to the Inducement Option and the Make-Up
Equity Grant, if the standard grants generally made to other senior executives
issued at the same time and of the same type as grants made to you during the
Term contain terms that are more favorable to you, you will also have the
benefit of any such more favorable terms for the related grant. If an award
generally requires employment through a period to be received, the vesting
measurement period shall be that employment period even if all or a portion of
the award is measured over a shorter performance period.
          (vi) Post-Employment Health Coverage.
     (b) Additional Severance on Termination Without Cause or Good Reason
Termination.
          (i) If your employment is terminated by the Company without Cause or
by you for Good Reason during the Term and (ii) and (iii) below do not apply,
then in addition to the payment, benefits and treatment under Section 6(a)
above, you shall receive an amount equal to your Base Salary and your Target
Bonus, which amounts shall be paid in a lump sum on the sixtieth (60th) day
after termination of employment.
          (ii) If your employment is terminated by the Company without Cause or
by you for Good Reason upon or within two (2) years after a Change in Control
that occurs during the Term (whether such termination occurs before or after
Expiration) and (iii) below does not apply, then in addition to the payment,
benefits and treatment under Section 6(a) above, you shall receive: (A) an
amount equal to two (2) times the sum of your then Base Salary and Target Bonus,
which shall be paid in a lump sum on the sixtieth (60th) day following
termination; and (B) in lieu of Section 6(a)(v) above with regard to vesting
treatment of the 2009 grants, full vesting of the 2009 annual grants with, for
any 2009 annual grant with performance vesting, performance vesting based on
actual performance vesting for any closed periods and target levels for any open
periods.
          (iii) If after the execution of a CIC Agreement and prior to the
earlier of termination of the obligations to close under such CIC Agreement or
the two (2) year period after consummation of the related Change in Control
contemplated by the CIC Agreement, your employment is terminated by the Company
without Cause or by you for Good Reason, whether during the Term or thereafter,
you shall receive: (A) if the Change in Control has occurred prior

6



--------------------------------------------------------------------------------



 



to termination, the payment, benefits and treatment under Sections 6(a) and
6(b)(ii) above; and (B) if the Change in Control has not occurred prior to
termination, the payment, benefits and treatment under Sections 6(a) and 6(b)(i)
above upon termination of employment, and, if the related Change in Control
contemplated by the CIC Agreement is consummated prior to termination of the
obligations to close under the related CIC Agreement, you shall, in addition,
receive the payment, benefits and treatment pursuant to Section 6(b)(ii) above,
less the payment, benefits and treatment, as the case may be, under Section
6(b)(i) upon such Change in Control.
          (iv) Other than with regard to the Inducement Option and the Make-Up
Equity Grant, if the standard grants generally made to other senior executives
issued at the same time and of the same type as grants made to you during the
Term contain terms that are more favorable to you, you will also have the
benefit of any such more favorable terms for the related grant.
          (v) The right to exercise any vested options granted during the Term,
including the Inducement Option, during the applicable Exercise Period.
     (c) Termination for Cause or Without Good Reason.
          (i) Accrued Amounts.
          (ii) Post-Employment Health Coverage.
     (d) Termination of Employment At or After Expiration Other Than By the
Company for Cause.
          (i) Accrued Amounts.
          (ii) For any equity grants made during the Term (other than the
Inducement Option and the Make-Up Equity Grant), vesting as provided in the
applicable grant but at a minimum, pro rata vesting (based on the relative
number of months you were employed by the Company during the vesting measurement
period to the number of months in the vesting measurement period) of all equity
awards, with any applicable performance-based vesting criteria for any open
periods being established in the equity grant by the Compensation Committee as
either remaining open until actual results are determined or paid at target,
provided that with regard to the 2009 annual grant, you shall be treated as
having an additional twelve (12) months of employment in calculating the pro
rata amount. Other than with regard to the Inducement Option and the Make-Up
Equity Grant, if the standard grants generally made to other senior executives
issued at the same time and of the same type as grants made to you during the
Term contain terms that are more favorable to you, you will also have the
benefit of any such more favorable terms for the related grant. If an award
generally requires employment through a period to be received, the vesting
measurement period shall be that employment period even if all or a portion of
the award is measured over a shorter performance period,
          (iii) The right to exercise any vested options granted during the
Term, including the Inducement Option, during the applicable Exercise Period.

7



--------------------------------------------------------------------------------



 



          (iv) Post-Employment Health Coverage.
          (v) If Section 6(b)(ii) or (iii) applies, you shall receive any
amounts due thereunder.
     (e) Change in Control.
          (i) If a Change in Control occurs during the Term or thereafter and
the Company’s outstanding equity awards granted during the Term are continued,
assumed or substituted, such grants shall be treated as provided in the
applicable grant, but at a minimum, (A) performance targets that have not
expired will continue (subject to adjustment of exercise prices and share
numbers in accordance with the applicable plan and grant adjustment provisions
consistent with Sections 2 and 3 hereof); and (B) equity awards granted during
the Term (other than the Inducement Option and the Make-Up Equity Grant), will
be treated in the same manner as other grants under the applicable plan
generally made to other senior executives issued at the same time and in the
same form, including, in such case, any better treatment under the Company’s
Change in Control Employee Severance Plan or similar plan (to the extent such a
plan exists and applies) applicable at the time of the Change in Control with
regard to such grants, provided that for clarity, in no event shall the vesting
of the Inducement Option be accelerated even if other grants are so treated or
so covered under the Change in Control Employee Severance Plan or similar plan,
and provided further that such treatment shall not provide for any treatment
that would prevent the equity provisions set forth in Section 6(b)(ii)(B) above
from applying if your employment was immediately terminated thereafter by the
Company without Cause or by you for Good Reason.
          (ii) If a Change in Control occurs during the Term or thereafter and
(i) above is not applicable, then (A) the Inducement Option will vest or be
forfeited, as the case may be, at the time of the Change in Control, to the
extent not previously or thereupon vested, based on whether the Change In
Control Price is at or in excess of the applicable Vesting Level; (B) the
Make-Up Equity Grant and Make-Up Cash shall fully vest and cease to be subject
to clawback and the Make-Up Cash shall be paid, to the extent not previously
vested and paid, on the first business day after the effectiveness of a Release;
and (C) equity awards granted during the Term (other than the Inducement Option
and the Make-Up Equity Grant) will be treated in the same manner as other grants
under the applicable plan generally made to other senior executives issued at
the same time and in the same form, including in such case, any better treatment
under the Company’s Change in Control Employee Severance Plan or similar plan
(to the extent such a plan exists and applies) applicable at the time of the
Change in Control with regard to such grants, provided that 2009 annual grants
shall fully vest (based on actual performance vesting for closed periods and at
target for open periods).
7. Parachute Payments. In the event that the payments and benefits provided to
you herein or otherwise by the Company constitute “parachute payments” within
the meaning of Code Section 280G and would, but for this provision, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
your payments and benefits shall be either (i) delivered in full or
(ii) delivered as to such lesser extent, as you may elect, as would result in no
portion of such amounts being subject to the Excise Tax, whichever of the
foregoing results in the receipt by you on an after-tax basis of the greatest
amount, notwithstanding that all of some

8



--------------------------------------------------------------------------------



 



of the amounts may be taxable under Section 4999 of the Code. If a reduction is
to occur pursuant to the prior sentence, unless an alternative election is
permitted by, and does not result in taxation under, Section 409A and timely
elected by you, the payments and benefits shall be cutback in the following
order: any cash severance you are entitled to (starting with the last payment
due), then other cash amounts that are parachute payments (starting with the
last payment due), then any stock options that have exercise prices higher than
the then fair market value price of the stock (based on the latest vesting
tranches), then restricted stock and restricted stock units based on the last
ones scheduled to be distributed and then other stock options based on the
latest vesting tranches.
8. Proprietary Agreement. As an employee of the Company, it is likely that you
will become knowledgeable about confidential and/or proprietary information
related to the operations, products and services of the Company and its clients.
To protect the interests of both the Company and its clients, all employees are
required to read and sign an Employee Confidentiality and Assignment of
Inventions Agreement (“Proprietary Agreement”) prior to beginning employment. A
copy of this agreement is attached hereto as Exhibit B and is deemed to be part
of this Agreement. An additional copy of the Proprietary Agreement is also
enclosed with this Agreement. Upon signing this Agreement, you shall be deemed
to sign such Proprietary Agreement. For our records, please also sign the copy
attached hereto and return it along with your signed copy of this Agreement.
9. Proprietary Information Obligations Checklist. Similarly, you may have
confidential or proprietary information from a prior employer that should not be
used or disclosed to anyone at the Company. Therefore, the Company requests that
you read, complete, and bring with you on your first day of employment, the
enclosed Proprietary Information Obligations Checklist to this effect. In
addition, the Company requests that you comply with any existing and/or
continuing contractual obligations that you may have with your former employers.
You represent to the Company that you are not subject to any agreement or other
limitation that you would be in violation of by executing this Agreement,
commencing work with the Company or performing your duties with the Company
(recognizing that you are subject to confidentiality obligations with regard to
your prior employer and the various boards you serve on).
10. Obligations.
     (a) During your employment, you shall devote your full business efforts and
time to the Company. The Company and you recognize that you are currently on
several boards of directors of publicly traded companies and you agree that you
shall reduce the number of boards of publicly traded companies on which you
serve to one (1) board other than the Company, as soon as feasible in your good
faith judgment and with recognition of your fiduciary duties to the Company and
such companies. You shall not be precluded from engaging in appropriate civic,
charitable or religious activities, from serving on the board of directors of
other companies that are not competitors to the Company and that are approved by
the Board, subject to Section 11 below, or from managing your and your family’s
personal passive investments, as long as, in each case, the activities do not
materially interfere or conflict with your responsibilities to, or your ability
to perform your duties of employment by, the Company. Any outside activities
must be in compliance with the Company’s Code of Ethics, including approval
procedures.

9



--------------------------------------------------------------------------------



 



     (b) In the event of a restatement of financial results, the Compensation
Committee will review all incentive awards for performance periods during the
restated period (whether in cash or equity), and all equity grants vesting or
paid based on achievement of performance goals or stock price related in whole
or part to the restated financial period. If any such award would have been
lower had the level of achievement of applicable financial goals been calculated
based on such restated financial results or a grant not have vested or not been
paid in the sole discretion of the Compensation Committee, the Compensation
Committee may, if it determines appropriate in its sole discretion, to the
extent permitted by applicable law, require the reimbursement by you of the
incremental portion of the bonus in excess of that which would have been paid to
you based on the restated financial results, unvest equity grants and require
repayment of profits on equity that was vested or paid on such results and
realized upon by you. You shall promptly comply with any such request of the
Compensation Committee. This provision is in addition to, and not in lieu of,
any requirements under the Sarbanes-Oxley Act or any plan or grant and shall
apply notwithstanding anything to the contrary in the Plan, any applicable award
agreement or any other provision of this Agreement.
11. Noncompetition During Employment. You agree that, during your employment
with the Company you will not engage in, or have any direct or indirect interest
in any person, firm, corporation or business (whether as an employee, officer,
director, agent, security holder, creditor, consultant, partner or otherwise)
that is competitive with the business of the Company, including, without
limitation, any then-current activities relating to providing Internet
navigational products or services and any then-current activities providing
search, advertising services, e-mail, chat, e-commerce, instant messaging,
content (e.g., music, video), ISP (e.g., connectivity, bandwidth or storage) or
other Internet-based delivery or functionality. Notwithstanding the preceding
sentence: (i) you may own not more than 1% of the securities of any company
whose securities are publicly traded; and (ii) you shall not be prohibited from
serving on the Board of Directors of Cisco Systems, Inc., subject to the above
limits regarding the number of public board memberships, except in the event
that Cisco Systems, Inc. is a direct competitor of the Company or otherwise a
material fiduciary issue involving a fiduciary duty occurs; the parties
acknowledging and agreeing that as of the date hereof, Cisco Systems, Inc. is
not a direct competitor of the Company.
12. Cooperation. During the Term and thereafter, whether or not then employed by
the Company, you agree to reasonably cooperate with and make yourself available
on a continuing basis to the Company and its representatives and legal advisors
in connection with any matters in which you are or were involved or any existing
or future claims, investigations, administrative proceedings, lawsuits and other
legal and business matters, as reasonably requested by the Company. You also
agree that within five (5) business days of receipt (or more promptly if
reasonably required by the circumstances) you shall send the Company copies of
all correspondence (for example, but not limited to, subpoenas) received by you
in connection with any legal proceedings involving or relating to the Company,
unless you are expressly prohibited by law from so doing. You agree that you
will not voluntarily cooperate with any third party in any actual or threatened
claim, charge, or cause of action of any nature whatsoever against the Company
and/or any of the Company’s subsidiaries and/or affiliates. You understand that
nothing in this Agreement prevents you from cooperating with any government
investigation.

10



--------------------------------------------------------------------------------



 



13. Employment At-Will. Please understand that this Agreement does not
constitute a contract of employment for any specific period of time, but will
create an employment at-will relationship that may be terminated at any time by
you or the Company, with or without Cause and with or without advance notice,
provided that you shall give the Company at least thirty (30) days’ written
notice of any voluntary resignation. The at-will nature of the employment
relationship may not be modified or amended except by written agreement by the
Board Chairman and you.
14. Code of Conduct and The Company Policies. The Company is committed to
creating a positive work environment and conducting business ethically. As an
employee of the Company, you will be expected to abide by the Company’s policies
and procedures including, but not limited to, the Company’s Guide2Working@Yahoo!
and the Company’s Code of Ethics. The Company requests that you review, sign and
bring with you on your Employment Start Date, the enclosed Code of Ethics@Yahoo!
and At Will Employment, Guide2Working@Yahoo! and Privacy Policy Acknowledgment
Forms. For purposes of the Inducement Grant, the Make-Up Equity Grant and the
annual grants made during the Term, the term “stock dividend” under Section 16
of the Plan shall include dividends or other distributions of the stock of the
subsidiaries of the Company.
15. Indemnification. The Company and you shall enter into the Company’s standard
form of indemnification agreement for executive officers. You shall be provided
with director’s and officer’s liability insurance coverage to the same extent as
other executive officers and as provided in such policies for executive officers
serving as directors. Such coverage shall continue after your service with the
Company ceases while you have continuing liability with regard to your actions
or inactions on behalf of the Company on the same basis as coverage for other
former officers and directors.
16. Non-Disparagement. You agree, other than with regard to employees in the
good faith performance of your duties with the Company while employed by the
Company, both during and for five (5) years after your employment with the
Company terminates, not to knowingly disparage the Company or its officers,
directors, employees or agents in any manner likely to be harmful to it or them
or its or their business, business reputation or personal reputation. The
Company will direct its Chairman, the Chief Yahoos and the named executive
officers of the Company, other than in the good faith performance of their
duties to the Company or in connection with their fiduciary duties to the
Company and applicable law, both during and for five (5) years after your
employment with the Company terminates, not to knowingly disparage you in any
manner likely to be harmful to you or your business reputation or personal
reputation. The foregoing shall not be violated by statements which are
truthful, complete and made in good faith in response to any question, inquiry
or request for information required by legal process or governmental inquiry.
17. Entire Agreement; Notice.
     (a) This Agreement, including the exhibits hereto, constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and supersede any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between you and
the Company concerning those subject matters. It may not be

11



--------------------------------------------------------------------------------



 



terminated or modified orally but only by a writing executed by you and an
authorized representative of the Board. This Agreement shall be interpreted
under, and governed by, the laws of California without regard to its conflict of
law provisions.
     (b) Notices shall be delivered in writing either personally or by overnight
delivery service and shall be deemed given on the date delivered if delivered
personally or the day after the day sent if sent by overnight delivery service.
Notices shall be delivered as follows (or such other address as the party shall
notify the other by notice sent as aforesaid): (a) if to the Company, at the
Company’s executive offices (attn: Chairman) with a copy to the General Counsel;
and (b) if to you, at the last home address on file with the Company (with a
copy to Gordon Davidson, Esq., Fenwick & West LLP, 801 California Street,
Mountain View, California 94041).
18. General 409A Compliance; Income Tax Withholding.
     (a) The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If you notify the Company (with specificity as to the
reason therefor) that you believe that any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause you to incur any additional tax or interest under Section 409A and the
Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with you, to the extent legally permitted and to the extent it
is possible to timely reform the provision to avoid taxation under Section 409A,
reform such provision to try to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified in order to
comply with or be exempt from Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to you and the Company of the applicable
provision without violating the provisions of Section 409A. The Company shall
have no liability to you with regard to any additional tax, penalties or
interest you are required to pay pursuant to Section 409A.
     (b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits which is nonqualified deferred compensation under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B), then with regard to any payment that is considered deferred
compensation under Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided at the date which is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of such “separation from service” of you, and (ii) the date of your death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be

12



--------------------------------------------------------------------------------



 



paid or reimbursed to you in a lump sum without interest, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
     (c) With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, of in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred. Tax gross-up payments,
if any, shall be made in any event no later than the end of the calendar year
immediately following the calendar year in which you remit the related taxes,
and reimbursement of expenses, if any, incurred due to a tax audit or litigation
shall be made no later than the end of the calendar year immediately following
the calendar year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or, if no taxes are to be
remitted, the end of the calendar year following the calendar year in which the
audit or litigation is completed.
     (d) For purposes of Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
     (e) All payments hereunder shall be subject to applicable federal, state
and local income tax withholding; provided that all equity grants shall provide
for net share withholding at this minimum applicable statutory withholding rates
upon exercise or settlement, as the case may be, unless otherwise agreed in
writing by the parties.
19. Eligibility to Work in the United States. In order for the Company to comply
with United States law, we ask that on your Employment Start Date you bring to
the Company appropriate documentation to verify your authorization to work in
the United States. The Company may not employ anyone who cannot provide
documentation showing that they are legally authorized to work in the United
States.
20. Accepting this Offer. This offer is contingent on you starting employment at
the Company on or before the Employment Start Date specified above. To accept
this offer, please sign this letter in the space provided below and return it,
the signed Proprietary Agreement, and the signed Proprietary Information
Obligations Checklist to the Executive Vice President, General Counsel and
Secretary of the Company.
[Remainder of Page Left Intentionally Blank]

13



--------------------------------------------------------------------------------



 



We look forward to your joining us and hope that you find your employment with
the Company enjoyable and professionally rewarding.
Very truly yours,

 
/s/ Roy Bostock
Roy Bostock
Chairman of the Board

I accept this offer of employment with the Company and agree to the terms and
conditions outlined in this Agreement.

         
/s/ Carol Bartz
 
Signature
  January 13, 2009
 
Date    

Enclosures:
Employee Confidentiality And Assignment Of Inventions Agreement
Proprietary Information Obligations Checklist
Code of Ethics Acknowledgement
At-Will Employment, Guide2Working@Yahoo! and Privacy Policy Acknowledgment Form

14



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
(1) “Accrued Amounts” shall mean: (i) any accrued but unpaid Base Salary through
date of termination paid in accordance with normal payroll practices,
unreimbursed business expenses incurred prior to the date of termination paid in
accordance with Company policies and accrued but unused vacation time through
the date of termination due in accordance with Company plan and policies paid
within sixty (60) days following termination, unless earlier as required by law,
(ii) other than a termination for Cause during the Term or resignation without
Good Reason (except if otherwise provided in a Company plan), any unpaid Prior
Year Bonus, and (iii) any other amounts and benefits you are entitled to receive
under any employee benefit plan and programs paid in accordance with the terms
and provisions of such plans and programs (the “Accrued Amounts”).
(2) “Cause” shall mean (i) repeated failure to attempt in good faith to perform
your material duties and responsibilities after written notice of such failure;
(ii) willful misconduct of a material nature (without regard to the size of the
Company) with respect to the Company or in the performance of your duties;
(iii) willful and material violation of the Company’s written policies regarding
harassment or discrimination, or of any other material provision of the
Company’s Code of Ethics or other similar policy; (iv) a willful and material
breach of any restrictive covenant provision contained in any agreement between
the Company and you; (v) indictment, conviction or plea of nolo contendere or
guilty to a felony or crime of serious moral turpitude; or (vi) willful
misconduct having or likely to have, in the good faith opinion of the Board, a
material adverse impact on the Company, either economically or by reputation.
(3) “Change in Control” shall be deemed to have occurred if:

  (a)   any person or group of persons (as defined in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) together
with its affiliates, but excluding (i) the Company or any of its subsidiaries,
(ii) any employee benefit plans of the Company or (iii) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company (individually a
“Person” and collectively, “Persons”), is or becomes, directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing forty percent (40%) or more of the
combined voting power of the Company’s then outstanding securities;     (b)  
the consummation of a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company,

A-1



--------------------------------------------------------------------------------



 



      such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation; or     (c)   consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control.

(4) “CIC Agreement” shall mean an agreement that would result in a Change in
Control if such agreement were consummated.
(5) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(6) “Disability” shall mean the inability of you to have performed your material
duties to the Company due to a physical or mental injury, infirmity or
incapacity for either a continuous period of ninety (90) days or one hundred
eighty (180) days (including weekends and holidays) in any 365-day period.
Notwithstanding the foregoing, in the event that as a result of earlier absence
because of mental or physical incapacity you incur a “separation from service”
within the meaning of such term under Section 409A, you shall on such date
automatically be terminated from employment as a Disability termination.
(7) “Exercise Period” shall mean one (1) year after termination of employment
or, with respect to any option vesting within ninety (90) days prior to the end
of such one (1) year period, ninety (90) days from the applicable vesting date,
but in no event beyond the end of the regular term of an award or termination of
the grant’s exercisability as a result of an event other than termination of
employment.
(8) “Extended Expiration Date” shall mean if a Limited Automatic Extension
existed on Expiration, the earliest of (i) termination of your employment with
the Company; (ii) if a Change in Control occurs prior to Expiration, two
(2) years after the date thereof; or (iii) if an Open In Contemplation Event
exists on Expiration, the earlier of the two (2) year period after the related
Change in Control or termination of the obligations to close under the CIC
Agreement creating the Open In Contemplation Event.
(9) “Good Reason” shall mean: (i) any material breach by the Company of the
Agreement or the exhibits hereto; (ii) any material reduction of your authority,
duties or responsibilities, provided that not being elected to the Board by the
shareholders shall not be a Good Reason event so long as the Board nominates you
for the Board if such nomination is permitted by applicable law; (iii) a
material reduction by the Company in your Base Salary or Target Bonus target
percentage; (iv) the relocation of the principal executive offices of the
Company to a location more than fifty (50) miles from its location immediately
prior to such relocation and such relocation increases the distance from your
residence at the time of relocation to the executive office by a material
amount; (v) a change of your position to something other than Chief Executive
Officer of the Company (or its ultimate parent operating company in the event of
a Change in Control); or (vi) a requirement that you report to a corporate
officer or an employee instead of reporting directly to the Board (or its
ultimate parent operating company board in the event of a Change in Control);
provided, that the foregoing events shall not be deemed to constitute Good
Reason unless you shall have notified the Board (or the ultimate

A-2



--------------------------------------------------------------------------------



 



board, as the case may be) in writing of the occurrence of such event(s) within
sixty (60) days of such occurrence (or if on or following a Change in Control,
within ninety (90) days) and the Board (or the ultimate board, as the case may
be) shall have failed to have cured or remedied such event(s) within thirty
(30) business days of its receipt of such written notice and termination occurs
within one hundred (100) days of the event (or if on or following a Change in
Control, within one hundred and eighty (180) days).
(10) “Limited Automatic Extension” shall mean that either (i) a Change in
Control has occurred on or after January 1, 2011 or (ii) an Open In
Contemplation Event exists on December 31, 2012.
(11) “Open In Contemplation Event” shall mean a CIC Agreement has been entered
into but neither the related Change in Control event has occurred nor the
obligations to close the Change in Control under the CIC Agreement have been
terminated.
(12) “Post-Employment Health Coverage” shall mean you (including on behalf of
your current spouse and any current children that would be eligible dependents
if you were an active employee) are entitled to continue to participate in the
Company’s health plans for your life following a termination of your employment,
subject to the following terms and conditions:

  (a)   you pay the “full cost” of coverage for you and any eligible dependents,
which is expected to be the COBRA premium (as adjusted for secondary status to
Medicare after you attain age sixty-five (65));     (b)   you shall no longer be
eligible for the coverage hereunder if you commence employment with another
employer that has a medical plan for which you are eligible under the general
terms of the plan;     (c)   upon your attainment of age sixty-five (65), this
coverage shall only be available if you are unable to obtain a Medicare Gap
policy (or to the extent necessary to cover your current spouse while you are
married to him and he is unable to obtain a Medicare Gap policy and your current
children who would be eligible for coverage under the plan if you were an active
employee if they do not have other coverage); and     (d)   upon your death,
either prior to or after your coverage under this arrangement commences, your
current spouse if you are married to him at the time of your death (if he does
not then have other coverage or the ability to obtain a Medicare Gap policy) and
your children who are eligible dependents at the time of your death (if they do
not then have other coverage) shall have the right to this coverage
respectively, for life in the case of your spouse and while they are eligible
dependents in the case of your children, subject to the same conditions as
above, but no coverage shall be provided for any future spouse or children of
your spouse or any children or spouse of your children.

(13) “Pro Rata Treatment of the Inducement Option” shall mean vesting of a
portion of the Inducement Option based on the actual stock prices in the period
through December 31, 2012,

A-3



--------------------------------------------------------------------------------



 



with each tranche not vested as of the date of termination of employment
multiplied by a fraction, the numerator of which is the sum of the number of
full months of employment under this Agreement (with January 2009 considered a
full month) plus twelve (12), but in no event greater than forty-eight (48), and
the denominator of which is forty-eight (48) months. Each vested tranche
(whether vested before or after termination) shall remain exercisable during the
applicable Exercise Period.
(14) “Pro Rata Bonus” shall mean your annual bonus for the year of termination,
if any, awarded by the Compensation Committee based on such year’s performance
and the applicable criteria, if any, multiplied by a fraction, the numerator of
which is the number of days you were employed during the year and the
denominator of which is 365. The Pro Rata Bonus will be paid in the following
calendar year when you would have received it if you had continued employment
(subject to any bonus or other plan adopted by the Compensation Committee).
(15) “Prior Year Bonus” shall mean your actual bonus for the year prior to the
year of termination, if any, awarded by the Compensation Committee based on such
year’s performance and the applicable criteria, if any. Notwithstanding the
foregoing, if your employment is terminated on December 31 of any year, such
year shall be deemed completed and to be the year prior to the year of
termination for purposes of this definition. The Prior Year Bonus will be paid
in the calendar year of termination when you would have received it if you had
continued employment (subject to any bonus or other plan adopted by the
Compensation Committee).
(16) “Section 409A” shall mean Section 409A of the Code and the regulations and
guidance promulgated thereunder.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE AGREEMENT
     This letter agreement (this “Agreement”) will confirm our understanding
with regard to your termination of employment with Yahoo! Inc. (“Yahoo!” or the
“Company”).
     1. Separation. Your last day of work with the Company and your employment
termination date [will be][was] [Date] (the “Separation Date”). To the extent
you have not previously done so as of the Separation Date, you hereby resign
from your position as the Chief Executive Officer of the Company and from any
and all offices you have with the Company’s subsidiaries and/or affiliates,
including the Company’s Board of Directors or any fiduciary or other committee
with respect to any benefit plan of the Company or any of the Company’s
subsidiaries and/or affiliates. You shall execute such additional documents as
requested by the Company to evidence the foregoing. After the Separation Date,
you shall not represent yourself as being an officer, director or employee of
the Company or a fiduciary of any such benefit plan for any purpose.
     2. Accrued Amounts. Yahoo! will pay you all Accrued Amounts (as defined in
your employment offer letter with the Company, dated as of January 13, 2009 (the
“Offer Letter”) in accordance with the Offer Letter, subject to payroll
deductions and required withholdings. You are entitled to these payments
regardless of whether or not you sign this Agreement. With respect to
reimbursement for business expenses incurred prior to termination of your
employment, you agree that, within thirty (30) days following the Separation
Date, you will submit your final expense reimbursement statement and required
documentation reflecting all business expenses you incurred through the
Separation Date, if any, for which you seek reimbursement. For a copy of the
Yahoo! expense form, please email payroll-operations@yahoo-inc.com. You should
submit completed expense reports and receipts to the Expense Report Department
at Yahoo!, 701 First Avenue, Sunnyvale, California 94089.
     3. Severance Payments and Benefits. If you sign this Agreement, which
contains a release of claims (See paragraphs titled “Release of Claims” and
“Release of Unknown Claims”), return this Agreement to Yahoo! Human Resources by
the deadline specified in this Agreement and comply with its terms
(collectively, “Agreement Eligibility Requirements”), then as part of this
Agreement, Yahoo! will pay you severance payments and benefits in accordance
with, and at such times specified in, Section 6 of the Offer Letter.
     4. [To the extent applicable: Obligations. Prior to your Separation Date,
you shall devote your full business efforts and time to Yahoo! (other than
taking reasonable time off in order to conduct a job search) and you agree that
you will not engage in any activities that are in violation of Yahoo!’s Code of
Ethics.]
     5. Tax Matters.
          (a) Withholding. Yahoo! will withhold required federal, state and
local taxes from any and all payments contemplated by this Agreement.

1



--------------------------------------------------------------------------------



 



          (b) Responsibility for Taxes. Other than Yahoo!’s obligation and right
to withhold federal, state and local taxes and to pay the employer portion of
FICA and FUTA, you will be responsible for any and all taxes, interest, and
penalties that may be imposed with respect to the payments contemplated by this
Agreement (including, but not limited to, those imposed under Internal Revenue
Code Section 409A).
     6. Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date, with the
exception of any benefit, the right to which has vested, under the express terms
of a written benefit plan of the Company.
     7. Invention and Assignment to Yahoo!. You agree to perform promptly, all
acts deemed necessary or desirable by Yahoo! to permit and assist it, at its
expense, in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in all intellectual property assigned to Yahoo!
pursuant to your Employee Confidentiality and Assignment of Inventions
Agreement(s) or similar agreement(s) including, but not limited to, disclosing
information, executing documents and providing reasonable assistance or
cooperation in legal proceedings.   
     8. Return of Company Property. By the Separation Date or earlier if
requested by Yahoo!, you agree to return to Yahoo! all hard copy and electronic
documents (and all copies thereof) and other property belonging to Yahoo!, its
subsidiaries and/or affiliates that you have had in your possession at any time,
including, but not limited to, files, notes, notebooks, correspondence,
memoranda, agreements, drawings, records, business plans, forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers, PDAs, pagers, telephones, credit
cards, entry cards, identification badges and keys), and any materials of any
kind that contain or embody any proprietary or confidential information of the
Company, its subsidiaries or affiliates (and all reproductions thereof in whole
or in part). If you discover after the Separation Date that you have retained
any proprietary or confidential information (including, but not limited to,
proprietary or confidential information contained in any electronic documents or
e-mail systems in your possession or control), you agree immediately upon
discovery to send an email to IPQuestionsSeparations@yahoo-inc.com and inform
Yahoo! of the nature and location of the proprietary or confidential information
that you have retained so that Yahoo! may arrange to remove, recover, and/or
collect such information.
     9. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Employee Confidentiality and Assignment of Inventions
Agreement(s), the Offer Letter or any other agreement(s) signed thereafter
containing restrictive covenants (collectively “NDAs”), including your
obligation not to use or disclose any confidential or proprietary information of
the Company, its subsidiaries or affiliated entities, not to solicit Yahoo!
employees and, to the extent permitted by applicable law, not to solicit
customers and not to compete with the Company, its subsidiaries or affiliated
entities while you are employed, as specified in your NDAs. If you would like a
copy of your signed NDAs, please contact [HRM name] at
                                        .

2



--------------------------------------------------------------------------------



 



     10. Release of Claims. In consideration for, and as a condition of the
payments and benefits provided to you pursuant to this Agreement, you hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively
“Released Party”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date you
sign this Agreement and which arise out of or are in any way related to your
employment or other relationship, or termination of such employment or other
relationship, with the Company or any of the Company’s subsidiaries and/or
affiliates, including but not limited to: (1) all claims related to your
compensation or benefits from the Company, including wages, salary, bonuses,
commissions, vacation pay, expense reimbursements (to the extent permitted by
applicable law), severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (2) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (3) all tort claims, including without limitation claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(4) all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the federal Worker Adjustment
and Retraining Notification Act (as amended) and similar laws in other
jurisdictions, the Employee Retirement Income Security Act of 1974 (as amended),
the Family and Medical Leave Act of 1993, and the California Fair Employment and
Housing Act (as amended) and similar laws in other jurisdictions; provided,
however, that nothing herein shall (i) release the Company from any claims
arising from or by reason of any breach by the Company of this Agreement; or
(ii) interfere with your rights, if any, to indemnification or director’s and
officer’s liability insurance coverage provided to you by any agreement with the
Company or any provision or any By-Law of the Company or application of law. To
the maximum extent permitted by law, you also promise never directly or
indirectly to bring or participate in an action against any Released Party under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction. If, notwithstanding the above, you are
awarded any money or other relief under such a claim, you hereby assign the
money or other relief to the Company. Your waiver and release specified in this
paragraph do not apply to any rights or claims that may arise after the date you
sign this Agreement.
This Agreement includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims.  Excluded from this Agreement are any claims which by law
cannot be waived in a private agreement between employer and employee. You have
the right to file a charge with or participate in an investigation conducted by
the Equal Employment Opportunity Commission (“EEOC”) or any state or local fair
employment practices agency, however, you waive any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
your behalf.
     11. Representations.
          (a) You acknowledge and agree that you have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and

3



--------------------------------------------------------------------------------



 



Medical Leave Act of 1993, the Uniformed Services Employment and Reemployment
Rights Act of 1994, or any similar law of any jurisdiction.
          (b) You acknowledge and agree that the payments and benefits provided
under this Agreement: (i) are in full discharge of any and all liabilities and
obligations of the Company and/or any of the Company’s subsidiaries and/or
affiliates to you, monetarily or otherwise, including but not limited to any and
all obligations arising under the Offer Letter and any other alleged written or
oral employment or consulting agreement, policy, plan or procedure of the
Company and/or any alleged understanding or arrangement between you and the
Company and/or any of the Company’s subsidiaries and/or affiliates; and
(ii) exceed any payment, benefit, or other thing of value to which you might
otherwise be entitled under any policy, plan or procedure of the Company and/or
any agreement between you and the Company and/or any of the Company’s
subsidiaries and/or affiliates, other than the Offer Letter.
          (c) You acknowledge and agree that by virtue of the foregoing Release,
you have waived any relief available to you (including without limitation,
monetary damages, equitable relief and reinstatement) under any of the claims
and/or causes of action waived in this Agreement. Therefore, you agree that you
will not accept any award or settlement from any source or proceeding (including
but not limited to any proceeding brought by any other person or by any
government agency) with respect to any claim or right waived in this Agreement.
     12. Release of Unknown Claims. You acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to your release of
any unknown or unsuspected claims.
     13. ADEA Waiver. You agree that you are voluntarily executing this
Agreement and Release. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA and that the
consideration given for the waiver and release is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing, as required by the ADEA, that: (a) your waiver and
release specified in this paragraph do not apply to any rights or claims that
may arise after the date you sign this Agreement; (b) you have been advised to
consult with an attorney prior to signing this Agreement; (c) you have
[twenty-one (21)]1 days from the date that you receive this Agreement to
consider this Agreement (although you may choose to sign it any time on or after
your Separation Date); (d) you have seven (7) days after you sign this Agreement
to revoke it (“Revocation Period”), provided that if the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day; and (e) this
Agreement will not be effective until you have returned it to Yahoo!’s Human
Resources Department and the Revocation Period has expired (the “Effective
Date”).
 

1   45 days, if required by ADEA.

4



--------------------------------------------------------------------------------



 



     14. Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of Yahoo!. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of California without regard
to the principles of conflicts of law.
     15. No Admission; Rules of Construction.
          (a) This Agreement is not intended, and shall not be construed, as an
admission that any Released Party has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against you.
          (b) Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
construing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
     16. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of copies of an executed document
shall be deemed a valid delivery of an executed Agreement.
If this Agreement is acceptable to you, please sign below on or after the
Separation Date ([Date]) and return the original to [HR Contact] at 701 First
Avenue, Sunnyvale, California 94089 by 5:00 p.m. on the [21st]2 day after your
Separation Date.
I wish you good luck in your future endeavors.
Sincerely,

         
Yahoo! Inc.
   
 
       
By:
       
 
 
 
[Name]    
 
  [Title]    

 

2   45th day, if required by ADEA.

5



--------------------------------------------------------------------------------



 



     
Agreed and voluntarily executed:
   
 
   
 
Carol Bartz
   
 
   
 
Date
   
 
   
cc: Personnel File
   

6